Citation Nr: 1801320	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-00 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2016, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.

In June 2016, the Board reopened and remanded the claims of service connection for PTSD and a psychiatric disorder other than PTSD for further development.  Thereafter, in July 2016, the RO granted service connection for schizophrenia and awarded a 100 percent rating effective April 2, 2010.


FINDING OF FACT

The Veteran does not have PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Pertinent to a service connection claim, such a determination requires a finding of a current disability as one of the elements.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be in conformance with the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) criteria.  Effective March 19, 2015, VA replaced outdated references with references to the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-5).

Analysis

As noted, the Veteran's claim for schizophrenia was granted by the RO in July 2016 and he was awarded a 100 percent rating effective April 2, 2010.  However, that does not necessarily preclude service connection for another psychiatric disorder, such as PTSD.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (two psychiatric disabilities "could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability").

With regard to the present claim, the Veteran contends that he suffers from PTSD as a result of service.  Specifically, the Veteran reports that he has experienced severe psychiatric problems after being assaulted by several guards while he was confined aboard the USS Little Rock in November 1967.  While service personnel records confirm that the Veteran was confined aboard the USS Goodrich in November 1967, they do not show that he was assaulted or treated for injuries after an assault.  The available post-service treatment records show that the Veteran was diagnosed with dysthymic mood disorder, paranoid schizophrenia, and psychosis as early as August 1995.  Further, a November 1995 VA treatment record indicated the Veteran's psychosis "originated in the military."

Post-service records include VA treatment records which address PTSD, but do not provide an established diagnosis for the disorder in conformance with the DSM-IV or DSM-5 criteria.  An August 2011 VA treatment record showed a PTSD screening was negative.  A September 2011 record indicated that he has been variously diagnosed and treated as depressed and as paranoid schizophrenic, but was not seen as having a "full PTSD syndrome."  A March 2015 record noted a PTSD diagnosis based on criteria from DSM-5, however, no further rationale was provided for the diagnosis or the trauma involved.  Additionally, March 2016 and June 2016 VA records reported a history of PTSD.

As indicated, the Veteran was afforded a January 2016 Board hearing in which he testified that he suffers from PTSD as a result of an in-service assault.  The claim came before the Board in June 2016 and was remanded for further development, including a VA examination.  The Veteran was afforded a July 2016 VA examination in which the Veteran was diagnosed with schizophrenia and not PTSD under DSM criteria.  The examiner indicated the Veteran endorsed several symptoms which could be related to PTSD; however, his schizophrenia accounts for those symptoms better as the organization of his symptoms around his trauma are qualitatively different than would be expected with PTSD.  She further stated if the Veteran continued to experience PTSD-like symptoms after successfully being treated for schizophrenia, then another evaluation may be warranted in the future to determine if there is the presence of PTSD.

Additionally, the examiner indicated it is apparent that the Veteran meets the criteria for schizophrenia which began during service.  She stated since documentation does not explicitly report that the Veteran was beaten while confined during service, it is not completely certain that a traumatic event occurred.  Additionally, she noted, many symptoms of PTSD may be better accounted for by his diagnosed schizophrenia, which accounts for the majority of his impairment.  She concluded "PTSD is not diagnosed at this time, and cannot be determined until symptoms of schizophrenia are well controlled."

Based on the evidence of record, the Veteran's claim for PTSD cannot be established as the evidence does not sufficiently show that the Veteran has a current disability during the pendency of the claim.  See Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 321.  There is also insufficient evidence of a PTSD diagnosis under DSM criteria prior to the Veteran's filing of the claim.  Romanowsky, 26 Vet. App. at 289.

Several VA treatment records during the appeal period address PTSD.  A March 2015 record noted a PTSD diagnosis based on criteria from DSM-5 and March 2016 and June 2016 records noted a history of PTSD.  However, the VA treatment records do not establish a diagnosis of PTSD under DSM criteria with any level of certainty.  Even the March 2015 opinion which indicated a diagnosis of PTSD under DSM-5 criteria did not include a rationale in the opinion or the basis for the diagnosis.  In contrast, the July 2016 VA examiner concluded the Veteran does not have a diagnosis of PTSD.  She included an adequate rationale, and stated the Veteran clearly meets the criteria for schizophrenia.  She indicated many of his symptoms which appear to be related to PTSD, may be better attributed to his diagnosed schizophrenia which accounts for the majority of his impairment.  Her opinion is persuasive and includes an accurate understanding of the facts, as well as clear conclusions.

The Board acknowledges the Veteran's lay testimony and that he is competent to report his past in-service experiences, as well as his current symptoms.  However, he is not competent to diagnose PTSD.  The diagnosis of PTSD is complex and requires specialized medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377-78 (Fed. Cir. 2007); see also Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify.").  There is no suggestion that the Veteran has the required medical training to provide a diagnosis of PTSD.  Therefore, his opinion is afforded less probative value than the July 2016 medical opinion of record.

Furthermore, although the Veteran has specifically claimed the disorder of PTSD, many of his symptoms which he believes are consistent with PTSD, are actually shown to be attributed to a different psychiatric disorder, schizophrenia, which causes the majority of his impairment.  As noted above, the Veteran is currently service connected for schizophrenia with a 100 percent rating.

Therefore, the preponderance of the evidence is against the claim because the current disability element is not met.  The benefit-of-the-doubt doctrine is not applicable and service connection for PTSD is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for PTSD is denied




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


